DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 & 4-13 (the claimed invention) are allowed.
Terminal Disclaimers have been filed for US 10482533, US 10565644 & co-pending application 17/117,929.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/1/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101. Applicant's arguments regarding 101 filed in the parent application (16548218 – see Notice of Allowance Reasons for 101 eligibility from 10/30/19) were fully considered and are persuasive in light of the 2019 Patent Eligibility Guidance (PEG). Related to the analysis: 

Step 1: The claims are directed to a method or system? YES 

Step 2A-PRONG 1: The limitations of Claim 1 (additional elements are emphasized in bold and to be removed to identify the abstract idea):



Claim 1. (Currently Amended) A legacy-loan-data-ingesting apparatus for creating a blockchain including mortgage loan servicing legacy records for reference and non-legacy records with verified accounting, the legacy-loan-data-ingesting apparatus comprising:
a controller;
a network access device in logical connection with the controller;
a computer processor in logical connection with the controller;
a memory in logical connection with the controller, wherein the memory comprises software that, when executed by the computer processor,  is operative to cause the apparatus to:
extract the mortgage loan servicing legacy records from a relational database into the computer processor, the mortgage loan servicing legacy records comprising digital representations of an obligation established by a participant based upon a transfer of an asset; the participant comprising at least one of: a borrower, an investor, a vendor, and a servicer of a loan;
convert the extracted mortgage loan servicing legacy records from a relational database format into a blockchain format;
parse the extracted mortgage loan servicing legacy records into multiple blocks for entry in the blockchain;
add at least one of the multiple blocks comprising legacy records into the blockchain, wherein at least one of the multiple blocks memorializes the obligation via a mortgage loan agreement;
associate each ledger entry on the blockchain with a private key;
grant access rights to a portion of the blockchain based upon the private key;
link a block with a hardcopy file;
record in the blockchain a physical location of the hardcopy file linked to the block, the physical location of the hardcopy file comprising a location of a building storing the hardcopy file;
generate a first additional block on the blockchain;
record the physical location storing the hardcopy file as action data in the first additional block on the blockchain;
link a loan action to the action data, the loan action comprising at least one of: payments on the loan, phone calls between the borrower and the servicer of the loan, audits on the loan, actions necessary to protect collateral of the loan, foreclosures, additional services offered based upon one or both of the loan and the collateral of the loan, a default on a loan payment, and the action data further comprising at least one of: a name of the participant or another participant, a type of action, a time and date of a requested performance, a deadline for complying with the requested performance, data related to a communication session including one of phone, video, live interaction or duration of the communication session, a reason for executing the loan action, a change to a pending obligation, a read permission for the block, and an action taken in response to a request documented at a specific block other than a genesis block, the action data further comprising the private key that is used as a mechanism to permit access to the portion of the blockchain via the granted access rights based upon the private key;
generate a second additional block on the blockchain;
record the loan action and the action data in the second additional block;
generate a third additional block on the blockchain comprising a record of a payment related to the obligation memorialized in the mortgage loan agreement;
generate a fourth additional block on the blockchain memorializing an authentication of the block linked to the hardcopy file; the authentication including a visual inspection of the hardcopy file stored at the physical location, the authentication being conducted on a uniquely identified mobile smart device corresponding to the participant;
generate a fifth additional block on the blockchain and input vendor action data in a vendor format into the computer processor;
providing the granted access rights to the participant without click-through tracking and without charging click-through fees, the granted access rights pertains to at least one of the first additional block, the second additional block, the third additional block, the fourth additional block, and the fifth additional block; and
transmit to the participant the portion of the blockchain authorized via the granted access rights.



includes a process that under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, specifically a commercial or legal interaction of ingesting and providing access to mortgage servicing records for mortgage loan servicing.  YES, the claims are abstract. 


Step 2A-PRONG 2: Is the judicial exception integrated into a practical application?  The limitations, identified at least by the additional elements in the above analysis, are indicative of improvement to blockchain technology. A participant authenticates, via a mobile device, a hardcopy file by visual inspection. The physical location of the hardcopy file is identified in a block on the blockchain, and the memoralization of the authentication is added to the blockchain. Therefore, the claim is an improvement to the blockchain itself by providing verification of the veracity of the entry into the blockchain.   Arguments presented by applicant from parent application 16548218 (see notice of allowance from 10/30/19), provide further nexus to integration into a practical application:

“Step 2A: The present invention significantly improves the workings of a computer by adding security and verification to entries placed onto a blockchain, and in this case a particular method of using a blockchain to assist in ingesting mortgage loan servicing records including a mortgage agreement. It does not preempt all uses of blockchain to service mortgage obligations, only those with the elements taught in the pending claims, which include the improved security steps that restrict access to the content of some blockchain entries and also that provide a physical location of hardcopy file that verifies the blockchain entry itself in combination with ingesting legacy records and converting those records to a new format. The present case improves on the existing technology of blockchains because Blockchains known in the art are considered verifiable and immutable by virtue of their democratic nature. The best blockchain schemes assume a level of good faith by the majority of blockchain participants, who may or may not repudiate a block representing bad data. But such a system is necessarily manipulatable since blockchain provides no verification of the veracity of an entry into the blockchain (a new block) that includes a location of a hardcopy to provide the advantageous verification. This is important since, although a blockchain may provide some self- authentication of a blockchain entry, prior to the present invention, a block chain did not have a method of verification that a blockchain entry was accurate that included a hardcopy file and a a location of the hardcopy file. This improves the usefulness and operation of a system using blockchain. This correlation provides the veracity of the entry into the blockchain that was previously missing.”

Therefore, the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email correspondence on 9/9/21 and based on an interview with Joseph Kincart (Applicant’s representative) on 9/3/21.

The application has been amended as follows: 


Claim 1. (Currently Amended) A legacy-loan-data-ingesting apparatus for creating a blockchain including mortgage loan servicing legacy records for reference and non-legacy records with verified accounting, the legacy-loan-data-ingesting apparatus comprising:
a controller;
a network access device in logical connection with the controller;
a computer processor in logical connection with the controller;
a memory in logical connection with the controller, wherein the memory comprises software that, when executed by the computer processor,  is operative to cause the apparatus to:
extract the mortgage loan servicing legacy records from a relational database into the computer processor, [[said]] the mortgage loan servicing legacy records comprising digital representations of an obligation established by a participant based upon a transfer of an asset; [[said]] the participant comprising at least one of: a borrower, an investor, a vendor, and a servicer of [[the]] a loan;
convert the extracted mortgage loan servicing legacy records from a relational database format into a blockchain format;
parse the extracted mortgage loan servicing legacy records into multiple blocks for entry in the blockchain;
add at least one of the multiple blocks comprising legacy records into the blockchain, wherein at least one of the multiple blocks memorializes [[an]] the obligation via a mortgage loan agreement;
associate each ledger entry on the blockchain with a private key;
grant access rights to a portion of the blockchain based upon the private key;
link a block with a hardcopy file;
record in the blockchain a physical location of the hardcopy file linked to the block, the physical location of the hardcopy file comprising a location of a building  storing the hardcopy file;
generate a first additional block on the blockchain;
record the physical location storing the hardcopy file as action data in the first additional block on the blockchain;
link a loan action to the action data, the loan action comprising at least one of: payments on the loan, phone calls between the borrower and [[a]] the servicer of the loan, audits on the loan, actions necessary to protect [[the]] collateral of the loan, foreclosures, additional services offered based upon one or both of the loan and the collateral of the loan, a default on a loan payment, and the action data further comprising at least one of: [[the]] a name of the participant or another participant, a type of action, a time and date of a requested performance, a deadline for complying with the requested performance, data related to a communication session including one of  phone, video, live interaction or duration of the communication session, a reason for executing [[a]] the loan action, a change to a pending obligation, a read permission for the block, and an action taken in response to a request documented at a specific block other than [[the]] a genesis block, [[said]] the action data further comprising the private key that is used as a mechanism to permit access to the portion of the blockchain via the granted access rights based upon the private key;
generate a second additional block on the blockchain;
record the loan action and the action data [[on]] in the second additional block;
generate a third additional block on the blockchain comprising a record of a payment related to the obligation memorialized in the mortgage loan agreement;
generate a fourth additional block on the blockchain memorializing an authentication of the block linked to the hardcopy file; [[said]] the authentication including a visual inspection of the hardcopy file stored at the physical location, the authentication being conducted on a uniquely identified mobile smart device corresponding to the participant;
generate a fifth additional block on the blockchain and input vendor action data in a vendor format into the computer processor;
providing the granted access rights to the participant without click-through tracking and without charging click-through fees, the granted access rights pertains to at least one of the first additional block, the second additional block, the third additional block, the fourth additional block, and the fifth additional block; and
transmit to the participant the portion of the blockchain authorized via the granted access rights.

Claim 2. (Currently Amended) The legacy-loan-data-ingesting apparatus of Claim 1, wherein the software is further operative to cause the apparatus to send electronic artifacts, in a second transmission, associated with the transmitted portion of the blockchain and stored in off-blockchain storage to the participant, wherein the off-blockchain storage comprises a non-blockchain database.

Claim 3. (Cancelled)

Claim 4. (Currently Amended) The legacy-loan-data-ingesting apparatus of Claim [[3]]2, wherein the software is further operative to cause the apparatus to generate an electronic artifact associated with a post-blockchain mortgage loan servicing event, [[said]] the electronic artifact related to the mortgage loan agreement associated with the transmitted portion of the blockchain[[s]]  to the participant.

Claim 5. (Currently Amended) The legacy-loan-data-ingesting apparatus of Claim 1, wherein the software is further operative to cause the apparatus to generate a sixth additional block suitable for appending onto a blockchain, the sixth additional block containing content memorializing a post-blockchain mortgage loan servicing event.

Claim 6. (Currently Amended) The legacy-loan-data-ingesting apparatus of Claim 5, wherein the software is further operative to cause the apparatus to associate a hash with the sixth additional block.

Claim 8. (Currently Amended) The legacy-loan-data-ingesting apparatus of Claim 7, wherein the software is further operative to cause the apparatus to append the sixth additional block  onto the blockchain and comprising the sixth additional block content memorializing the post-blockchain mortgage loan servicing event to the blockchain as a new ledger entry.

Claim 11. (Currently Amended) The legacy-loan-data-ingesting apparatus of Claim 10, wherein the software is further operative to cause the apparatus to associate the post-blockchain electronic artifact with the sixth additional block.

Claim 13. (Currently Amended) The legacy-loan-data-ingesting apparatus of Claim 11, wherein the software is further operative to cause the apparatus to reconcile the new ledger entry on the blockchain using a consensus mechanism.




REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.



The closest prior art of record includes:

Molinari (US 20170011460) teaches a comprehensive electronic trading platform where issuing, trading, clearing and settling security transactions uses a distributed blockchain ledger, specifically using smart contracts to facilitate, verify, execute and enforce the terms of an agreement or contract. 

Kurian (US 20170331810) teaches the management and control over blocks of resources associated with a blockchain network where designated entities/users are provided the ability to readily identify blocks that are relevant to the designated users' concern and, once blocks have been identified, security features are granted to assure that the designated entities/user that are accessing the blocks are, in fact, authorized users.
	
Snow (US 20180285970) teaches due diligence of mortgage documents on the blockchain with the use of digital signatures where the due diligence file is distributed via the blockchain and the blockchain may be able to be sent by a server to any destination address. 

Toyota (US 20190251573) teaches a system where aircraft personnel certifications are stored on the blockchain and may be later retrieved by the verifier computer system and its associated node of the blockchain computer system, furthermore, the certifications of aircraft personnel can be maintained and verified and the system ensures the digital certifications are authentic and have not been tampered with.

Hidas (WO 2010003192) provides a system and method for integrated management and storage of hardcopy and softcopy documents by bridging the disconnection between hardcopy and softcopy documents by indexing the hardcopy document.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Zappier (US 20180204213) provides a system for utilizing one or more decentralized applications to allow entities to interface with a blockchain for the purposes of conducting a resource transfer. Typically, the blockchain is a permissioned blockchain which may be accessed only by the entities involved in the resource transfer. The decentralized applications may communicate with the legacy systems within each entity through an application programming interface (API) such that the data stored on the legacy systems may be governed by the blockchain. This ensures the authenticity of the data stored on the legacy systems while preventing the possibility of disparate versions of data being created overtime.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695